DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/11/2022.
2. 	Claims 1, 3-13, 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 17
Claims 1, 3-13, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – processing a fee payment for a vehicle to provide for priority passage of one vehicle over another 
The dependent claims merely limit the abstract idea to – maximum amount for priority passage, payment using virtual currency, etc., – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a communication circuit, and one or more processors.  The Specification and the Figures describes these elements generically.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – processing a fee payment for a vehicle to provide for priority passage of one vehicle over another vehicle within a distance of traffic light intersection – using generic components.
not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – processing a fee payment for a vehicle to provide for priority passage of one vehicle over another vehicle within a distance of traffic light intersection – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – processing a fee payment for a vehicle to provide for priority passage of one vehicle over another vehicle within a distance of traffic light intersection – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-13, 17
Claims 1, 3-13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slavin et al. (US 5,819,234 A) in view of Suri et al. (WO 2018026807 A1).

Claim 1:
An information processing apparatus that is for controlling lighting of a traffic light, the apparatus comprising:
a communication circuit configured to acquire information of a transaction condition relating to priority passage from a communication apparatus associated with a vehicle within a predetermined distance of the traffic light;
one or more processors; and

a control unit configured to control lighting of the traffic light at an intersection according to the transaction condition on priority passage being satisfied, based on the information of the transaction condition; and
a processing unit configured to process a payment of a fee based on the transaction condition on priority passage,
wherein both of an amount to be paid for priority passage and an amount to be required for acceptance of priority passage are set for each vehicle as the information of the transaction condition on priority passage, 
the control unit controls lighting of the traffic light in response to determining that the transaction condition is satisfied in a case where an amount to be paid for priority passage that is set for a first vehicle within the predetermined distance of the traffic light is greater than or equal to an amount required for acceptance for priority passage that is set for a second vehicle within the predetermined distance of the traffic light, and
(See Suri: Para 
[00129] (“In the premium lane scenario, a solution may be applied as follows. The driver of vehicle A buys a given amount of tokens from the toll infrastructure that will allow him to preempt other drivers on the premium lane.  When vehicle A approaches another vehicle, vehicle B, the following protocol will be realized:
A creates a transaction;
A requests the transaction to be signed by N witnesses;
A presents the transaction to B;
B creates a transaction receipt;
B requests the transaction receipt to be signed by P witnesses (wherein P is an integer);

B moves over to let A pass.”)
[00133] (“Let us assume vehicle A (the client device) 703 has requested (714) and received (716) a given number of tokens (or coins) from the toll infrastructure 701 that allow preemption of other drivers on the premium lane.  Let us also assume that A wants to use one of them to pass vehicle B (the target device) 705.”)
[00172] (“For example, a driver could purchase 100 miles of premium lane usage (space), two months of premium lane usage (time)”)
wherein the processing unit, in a case where lighting of the traffic light has been controlled by the control unit, processes the payment of the fee so as to collect a fee for priority passage from a party on behalf of a vehicle for which priority passage became possible, and processes the payment of the fee so as to provide a fee for priority passage to a party on behalf of a vehicle that accepted priority passage of another vehicle.
(See Slavin:
Col. 2 lines 30-35 (“U.S. Pat. Nos. 5,451,758 (September 1995) and 5,485,520 (Jan. 16, 1996) describe in-vehicle transponders which contain the equivalent of a smart card containing electronic money against which tolls are debited when the vehicle passes through the automatic toll collection lane of a toll plaza.”)
Col. 3 line 65 (“A still further object of the invention is to provide a toll collection concept which encourages people to sign up and become regular users of the E-ZPass type toll collection system.”)
Col. 9 lines 55-65 (“Depending on the result of the test at decisional block 200, the toll charge is approved and a green light 34 or the like is activated to indicate a valid toll charging transaction and to signal the motorist (or toll enforcement officials) accordingly. In the event that it is determined that the ”)
Col. 10 lines 5-10 (“If the toll plaza computer detects an invalid tag or a negative balance during an attempt to charge a toll amount, a red light 34 could be flashed or an alarm can be sounded as indicated by software block 206.  Moreover, the video camera 37 which is normally operated at the toll plaza can be used to store images of the plate number and other vehicle data as indicated in block 208 and a violation enforcement procedure may be initiated (see block 210) when and if the toll plaza is equipped to do so.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Slavin as it relates to toll collection system to include Suri as it relates to managing premium lane access.  The motivation for combining the references would have been to enable vehicles to safely pass one another.

Claim 17 is similar to claim 1 and hence rejected on similar grounds.

Claim 3:
wherein the control unit, in a case where vehicles within a predetermined distance of the traffic light only pass in one direction, controls lighting of the traffic light treating the transaction condition on priority passage as satisfied.
(See Slavin: Col. 2 lines 30-35)

Claim 4:
wherein the processing unit, in a case where lighting of the traffic light has been controlled by the control unit when vehicles within a predetermined distance of the traffic light only pass in one direction, processes payment of the fee so not to collect a fee from the vehicles.
(See Slavin: Col. 2 lines 30-35)

Claim 5:
wherein information of the transaction condition on priority passage includes an amount to be paid for priority passage and an amount to be required for acceptance of priority passage, which are set for each vehicle,
the processing unit, in a case where there are a plurality of vehicles for which priority passage is possible, processes payment of a fee for priority passage so that the fee is paid from a vehicle for which a maximum amount to be paid is set in the transaction condition on priority passage.
(See Slavin: Col. 2 lines 5-20)

Claim 6:
wherein the processing unit, in a case where there are a plurality of vehicles that accepted the priority passage of another vehicle, processes payment of a fee for the priority passage so that the fee is paid to the vehicle for which a highest amount required for acceptance is set in the transaction condition on priority passage.


Claim 7:
wherein the processing unit, in a case where there is a plurality of vehicles that accepted the priority passage of another vehicle, processes payment of a fee for priority passage so that the fee is paid to all vehicles that accepted the priority passage of another vehicle.
(See Slavin: Col. 2 lines 5-20)

Claim 8:
wherein in a case where, in information of the transaction condition relating to priority passage, a maximum amount to be paid that is set is greater than or equal to a maximum amount required for acceptance, the transaction condition relating to priority passage is satisfied.
(See Slavin: Col. 2 lines 5-20)

Claim 9:
wherein the transaction condition relating to priority passage is determined based on a sum of a set amount to be paid and amount to require for acceptance.
(See Slavin: Col. 2 lines 5-20)

Claim 10:

(See Slavin: Col. 2 lines 5-20)

Claim 11:
wherein the control unit, in a case where a vehicle is associated with a communication apparatus that cannot acquire the information of a transaction condition relating to priority passage is included in the vehicles within the predetermined distance of the traffic light, does not control lighting of the traffic light based on the transaction condition.
(See Slavin: Col. 2 lines 30-35)

Claim 12:
wherein the fee for priority passage can be exchanged for a currency.
(See Suri: Para [00122], [00126], [00127])

Claim 13:
wherein the processing unit processes payment of a fee for the priority passage using a virtual currency.
(See Suri: Para [00122], [00126], [00127])

Response to Arguments
1/11/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that Applicant is claiming a technical solution to a technical problem in a non-conventional and non-generic manner, the present claims are not abstract.
Examiner finds this unpersuasive because the concept of priority passage for a vehicle in exchange for a free payment is a commercial or legal interaction and/or managing or controlling interactions between people.  Any technical features recited in the invention and claims are already present in the art (e.g., nationwide E-ZPass system) and therefore, it cannot be said that this is a technical solution to a technical problem.  The claimed steps do not describe any technical improvement or solve any technical problems in the art.  Rather they merely utilize the existing fee based traffic management systems and infrastructure to prioritize traffic.
Applicant argues that the claims are integrated into a practical application that improves the operation of travel control to facilitate travel in a coordinated manner at a constant speed and with higher power efficiency.
Examiner finds this unpersuasive because the claims merely instruct one or more processors to control traffic light in response to the payment of fee for priority passage of one vehicle within predetermined distance of another.  This is no more than merely applying the abstract idea on a particular technological environment (See MPEP 2106.05(f)).  The claims are directed to fee payment and not to technical improvement.  Any purported improvement in the claims is in the judicial exception itself and not in the technology.  Paying a fee in order to obtain priority passage over another vehicle may enable one driver to get ahead of the 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional elements to integrate the abstract idea into a practical application.
103
Applicant’s arguments with respect to obviousness rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693